Name: Commission Regulation (EEC) No 2079/90 of 20 July 1990 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production
 Date Published: nan

 No L 190/ 1521 . 7. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2079/90 of 20 July 1990 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as last amended by Regula ­ tion (EEC) No 1 187/90 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1244/82 (3), as last amended by Regulation (EEC) No 2731 /89 (4), should be adapted to take account of recent amendments in the system of premiums for suckler cows with the aim of including small milk producers in the premium scheme, while limiting the number of eligible cows ; Whereas it is necessary, with regard to small milk produ ­ cers, to specify the conditions for the granting of the premium, to establish the elements which must be set out in the applications and to lay down the detailed rules for the control measures. Whereas furthermore it is necessary to provide for a greater flexibility for Member States when fixing the period in which applications can be lodged ; Whereas pursuant to Article 1 of Regulation (EEC) No 1357/80 Meniber States may be authorized, for adminis ­ trative reasons, to stipulate that applications cover a minimum number of animals ; the conditions under which such authorizations may be granted should be laid down ; Whereas in the light of experience, it is desirable to extend the deadline for payment to be respected by the national authorities . Whereas it is appropriate to strengthen the measures of control for ill applications, in particular by introducing a cross-checking of the list of the applicants for the premium with the list of the milk producers and by obli ­ ging the control authorities to produce a report on the on-farm inspections ; Whereas the Management Committee for Beaf and Veal has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EEC) No 1244/82 is hereby amended as follows : 1 . Article 1 is replaced by the following : !'Article 1 1 . Applications for the premium for maintaining suckler cows shall be lodged annually between 1 5 June and 31 January with the competent authority desig ­ nated by each Member State, in respect of suckler cows held on the day on which the application is lodged. However, Member States may determine, within that period, one or more periods for lodging applications. The number of cows to be taken into account for gran ­ ting the premium shall be equal to or less than the number of suckler cows, excluding heifers in calf, present on the farm at the time the application is lodged. A producer may lodge only one application within the abovementioned period, that is between 15 June and 31 January. 2. In order to be admissible shall include the under ­ takings provided for in Article 2 (2) or 2a (2) of Regula ­ tion (EEC) No 1357/80, together with a declaration by the producer that he undertakes to abide by the above ­ mentioned Regulation, this Regulation and the measures taken by the Member State concerned for the purpose of their application . 3 . When submitting an application in the context of the schemes provided for in Article 2 of Regulation (EEC) No 1357/80, the producer must declare in writing that : (a) pursuant to Article 5 (4) of Regulation (EEC) No 1357/80 :  the herd on the farm he runs is intended on that farm for rearing calves for meat production,  where there are, in that herd, cows belonging to the breeds listed in the Annex to that Regula ­ tion or produced by a crossing between such breeds, the said cows have been crossed with bulls of breeds other than those listed in the aforementioned Annex : (') OJ No L 140, 5. 6. 1980, p. 1 . (2) OJ No L 119, 11 . 5 . 1990, p. 34. (3) OJ No L 143, 20. 5 . 1982, p. 20. {*) OJ No L 263, 9 . 9 . 1989, p. 13 . No L 190/16 Official Journal of the European Communities 21 . 7. 90 (b) if milk products are disposed of, such disposal takes place by means of direct farm sales from producer to consumer ; (c) the milk from his farm is not intended for manu ­ facture of milk products which may be sold after expiry of the 12-month period referred to in Article 2 (2) of the said Regulation . 4. When submitting an application in the context of the scheme provided for in Article 2a of Regulation (EEC) No 1357/80, the producer must declare in writing : (a) that, pursuant to Article 5 (4) of Regulation (EEC) No 1357/80 :  the sukler herd on the farm he runs is intended on that farm for rearing calves for meat produc ­ tion,  where there are, in that suckler herd, cows belonging to the breeds listed in the Annex to that Regulation or produced by a crossing between such breeds, the said cows have been crossed with bulls of breeds other than those listed in the aforementione Annex ; (b) his reference quantity for milk as defined in Article 2a of Regulation (EEC) No 1357/80, as fixed at the beginning of the current 12-month period for the application of the supplementary levy system in the dairy sector ; (c) to commit himself to maintain the register provided for under paragraph 5 (b) of this Article. Furthermore, each producer shall indicate in writing the number of dairy cows used for the production of his reference quantity for milk. 5. (a) Animals for which a premium application is lodged in the context of the scheme provided for in Article 2a of Regulation (EEC) No 1357/80 shall , at the latest on the day the appli ­ cation was lodged, bear a clearly visible perma ­ nent identification which should enable each animal to be identified either by a number on the ear or on an ear tag, or by a system of ear notches, or by number applied by tattooing. (b) The identification number of the animals in question must be stated on the premium appli ­ cation and in a special register maintained by the producer. However, an existing register may also be used, provided it is introduced by national legislative and administrative rules and provided it allows for distinguishing the animals for which a premium application is lodged. (c) The suckler cow or in-calf heifers replacing animals listed in the application must respect the identification rules provided for under subparagraph (a). The replacement must be recorded in the register . 6. The authorization provided for in Article 1 of Regulation (EEC) No 1357/80 may not be granted unless the minimum number of animals laid down :  is no more than three,  will not give rise to any discrimination between producers within the Member State,  is applicable for the entire period during which applications may be lodged. 7. After carrying out the necessary checks, the competent authority shall inform each applicant of the result of his application. However, in the cases where applications are accepted, the authority may pay the premium without first so advising the applicant.' 2. In Article 3 ( 1 ), ' 15 months' is replaced by '20 months'. 3. Article 4 is replaced by the following : 'Article 4 1 . The competent authority appointed by each Member State shall operate administrative checks and on-farm inspections in order to verify that the provi ­ sions governing this premium are complied with. In the framework of its national provisions, it takes the necessary steps to ensure an efficient application of the control measures. 2. The administrative checks include : (a) the cross-checking of the list of the applicants for the premium with the list of the milk producers holding a reference quantity in the sense of Article 5c of Regulation (EEC) No 804/68 or with any other list or documentation giving the same infor ­ mation, with a view to control, in the case of appli ­ cations lodged in the context of the scheme provided for in Article 2 of Regulation (EEC) No 1357/80, the non-delivery of milk or to verify, in the case of applications lodged in the context of the scheme provided for in Article 2a of the said Regulation, the indications provided for in Article 1 (4) b). This provision shall apply to all applications lodged in the context of the scheme provided for in Article 2a of Regulation (EEC) No 1357/80 and to not less than 10 percent of the applications lodged in the context of the scheme provided for in Article 2 of the said Regulation ; (b) for each application lodged in the context of the scheme provided for in Article 2a of Regulation (EEC) No 1357/80, the verification of the coherence between the producer's reference quan ­ tity and the number of dairy cows indicated in his application on the basis of the average milk yield listed in the Annex of this Regulation . However, Member States may also, for this verification, make use of a document recognized by the competent authorities which certifies the average milk yield of the producer ; 21 . 7. 90 Official Journal of the European Communities No L 190/ 17 3 . The on-farm inspections are carried out unan ­ nounced normally within the minimum retention period referred to in Articles 2 (2) and 2a (2) of Regula ­ tion (EEC) No 1357/80, if necessary with a notice, in general, of not more than 48 hours. The number of inspections to be carried out on farm may not be less than 10 % of the applicants per year. Where a Member State records a significant number of false declarations during such inspections, it shall increase the number of inspections appropriately and shall so inform the Commission . 4. The control measures provided for under para ­ graph 1 shall cover also in particular : (a) the number of eligible suckler cows on the holding farmed by the beneficiary ; (b) the compliance with the undertakings provided for in Article 2 (2) of 2a (2) of Regulation (EEC) No 1357/80 ; (c) the accuracy of the declaration provided for in Article 1 (2), (3) and (4) ; (d) in the case of applications lodged in the context of the scheme provided for in Article 2a of Regulation (EEC) No 1357/80 ;  the examination of the systems of identification provided for in Article 1 (5) and the conformity of the identification numbers of the eligible animals with the identification numbers stated in the application and in the register ;  the judgement of the credibility of the informa ­ tion stated in the application in view of the means of milk production used by the producer. 5 . The on-farm inspections referred to under para ­ graph 3 are to be the subject of a report.' 4. Article 4a is amended as follows : (a) In Article 4a (3), 'Article 2 (2)' is replaced by 'Article 2 (2) and 2a (2)'. (b) In Article 4a (5), 'Article 1 (2)' is replaced by 'Article 1 (2), (3) and (4)'. 5. Article 6 (2) is replaced by the following : '2. Member States shall communicate annually to the Commission, not later than the end of each marke ­ ting year, the number of suckler cows in respect of which an application has been accepted, broken down according to the schemes provided for in Article 2 and Article 2a of Regulation (EEC) No 1357/80.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to applications lodged on and after 15 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 190/18 Official Journal of the European Communities 21 . 7 . 90 ANNEX Average milk yield referred to in Article 4 (2) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 4 000 kilograms 5 000 kilograms 4 615 kilograms 3 000 kilograms 3 158 kilograms 3 750 kilograms 3 333 kilograms 4 000 kilograms 4 615 kilograms 5 000 kilograms 3 529 kilograms 3 158 kilograms.